 TRUMP PLAZA HOTEL 
& CASINO
 285 Trump Plaza
 Associates d/b/a Trump Plaza Hotel 
and
 Casino
 and
 International Union, United Aut
o-mobile, Aerospace & Agricultural Imple
ment 
Workers o
f America
, AFL
ŒCIO. 
Case 4
ŒCAŒ36217
 December 
13, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKE
R  AND 
PEARCE
 This is a refusal
-to-bargain case in which the R
e-spondent 
is contesting
 the Union
™s certification as ba
r-gaining representative in the underlying representation 
procee
ding.  Pursuant to a charge filed on 
July 1, 
2008, 
the Ge
neral Counsel issue
d the complaint on 
July 10
, 2008, alleging that the Respondent has violated Se
ction 
8(a)(5) and (1) of the Act by refusing the Union
™s request 
to ba
rgain following the Union
™s certification in Case 
4ŒRCŒ21263. (Official notice is taken of the 
ﬁrecord
ﬂ in t
he 
representation proceeding as defined in the Board
™s 
Rules and Regulations, Sec
s. 102.68 and 102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  The Respondent 
filed an answer
 and an amended answer 
admitting in part 
and denying in part the allegations in t
he complaint
 and 
asserting affirmative defenses
.1 On 
August 4
, 2008, the General Counsel filed a M
o-tion for Summary Judgment
 and Memorandum in Su
p-port of Motion
.  On 
August 5,
 2008, the Board issued an 
order transferring the proceeding to the Board and a N
o-tice to Show Cause why the motion should not be gran
t-ed.  The Respondent
 filed 
a response. 
 On August 29, 2008, the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 352 NLRB No. 146 (2008).
2  Ther
e-after
, the R
espondent filed a petition for review in the 
United States Court of Appeals for the District of C
o-lumbia Circuit, and the General Counsel filed a cross
-application for enforc
ement.  
 On June 17, 2010, the United States Supreme Court i
s-
sued its decis
ion in 
New Process Steel, L.P. v. NLRB
, 1 The Respondent
™s answer
s deny
 knowledge or information suff
i-cient to form a belief concer
ning the filing and service of the charge, 
but a
dmit
 that it received a copy of the charge on or about July 2, 2008.  
Accordingly, we find that the Respo
ndent
™s denials in this regard do not 
raise any issue of 
fact warranting a hearing.
 2 Effective midnigh
t December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Lie
bman, 
Schaumber, and Ki
rsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in anticipation of the e
xpiration 
of the terms of M
embers Ki
rsanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this deleg
ation, the two sitting members issued 
decisions and orders in unfair labor practice and representation cases.
  130 S.
Ct. 2635, holding that under Section 3(b) of the 
Act, in order to e
xercise the delegated authority of the 
Board, a delegee group of at least three members must be 

maintained.  Thereafter, the court of appeals r
emanded 
this case for further proceedings consistent with the S
u-preme Court
™s decision.  
 On September 29, 2010, the Board issue
d a further 
Decision, Certification of Representative, and Notice to 
Show Cause in Cases 4
ŒCAŒ36217
 and 4
ŒRCŒ21263, 
which is rep
orted at 355 NLRB 
1245.  Thereafter, the 
Acting General Counsel filed
 an amended c
omplaint in 
Case 4
ŒCAŒ36217, 
the Respondent filed an amended 
answer, the Acting General Counsel filed a supplemental 
mem
orandu
m in support of his M
otion for Summary 
Judgment,
 and the Respondent filed a response to the 
Notice to Show Cause.
3   The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
 Ruling on Motion for Summary Judgment
 In its 
amended 
answer
 and response,
 the R
espondent 
admits 
its refusal
 to bargain, but 
contests
 the validity of 
the ce
rtification on the basis of 
its objections to the ele
c-tion in the representation proceeding.
   All representation issues raised by the Respondent 
were or could have been litigated i
n the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any newly discovered and previously 

unavailable evidence, nor does it allege any special ci
r-cumstances that would require the Board to reexamine 
the decision made 
in the representation proceeding. We 
therefore find that the Respondent has not raised any 
representation issue that is properly litigable in this u
n-fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).
  Accor
d-ingly, we grant the Motion for Summary Judgment.
4 On the entire record, the Board makes the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times
, the Respondent, 
a corporation, 
has been engaged in the operation of a casino at Missi
s-
sippi Avenue
 and the Boardwalk in Atlantic City, New 
3 The amended c
omplaint substitutes 
ﬁSeptember 29, 2010
ﬂ for 
ﬁMay 30
, 20
08ﬂ in complaint par. 4(c)
 as the date on which the Union 
was certified as the exclusive collective
-bargaining represent
ative of 
the unit employees.  In its 
amended answer and in its 
response t
o the 
Notice to Show Cause and brief in o
pposition to
 counsel for Ge
neral 
Counsel™s
 Motion for Summary Judgment, the Respondent reite
rates 
its 
position, raised in its a
nswer to the original complaint, that 
the Union 
was 
not 
properly certified by the Board.
  The Respondent does not 
dispute that the certificat
ion was i
ssued on September 29, 2010
. 4 Thus, w
e deny the Respondent™s request
 that 
the Board™s Septe
m-ber 29, 2010 Decision and Certif
ication of Representative be vacated.
 356 NLRB No. 53
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 286 Jersey
 (the Casino
).  During the 12
-month period prece
d-ing issuance of the complaint, the Respondent, in co
n-ducting its business operations d
escribed above, received 
gross revenues in excess of $500,000 and purchase
d and 
received at the Casino goods va
lued in excess of $5
000 
directly from points outside the State of New Jersey.
 We find that the Respondent is an employer e
ngaged 
in commerce within the meaning of Se
ction 2(2), (6)
, and 
(7) of the Act, and that 
the Inte
rnational Union, United 
Automobile, Aerospace & Agricultural Imple
ment 
Workers of America, AFL
ŒCIO
 (the Union
) is a labor 
organization within the meaning of Se
ction 2(5) of the 
Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following the re
presentation election held on 
March 
31, 2007
, the Union was 
certified on September 29, 
2010, as the
 exclusive collective
-bargaining represent
a-tive of the employees in the following appropriate unit:
  All full
-time and regular part
-time dealers employed by 
Respondent at its Mississippi and the Boardwalk, A
t-lantic City, New Jersey facility, excluding all other e
m-ployees, cashiers, pit clerks, clerical employees, eng
i-neers, guards and supervisors as defined in the Act.
  The Union continues to be the exclusive
 collective
-bargaining 
representative
 of the unit e
mployees under 
Section 9(a) of the Act.
 B.  Refusal to Bargain
 By letter dated June 5, 2008, 
the Union 
requested that 
the Respondent recognize and bargain with it as the e
x-clusive collective
-bargaining repr
ese
ntative of the
 unit.
  By letter dated June 25
, 2008, the Respo
ndent
 notified 
the Union that it would not bargain with it
.  On about 
October 1, 2010, by letter, the Union again r
equested that 
the Respondent recognize it and collectively bargain.  

The Res
pondent did not respond to the Union™s request. 
 The Respondent has failed and refused to recognize 
and bargain with the Union as the exclusive co
llective
-bargaining representative of the unit.
5 We find that the 
Respondent™s refusal to bargain with the Uni
on const
i-tutes an unlawful failure and refusal to bargain in viol
a-tion of Section 8(a)(5) and (1) of the Act.
 CONCLUSION OF 
LAW By refusing to recognize and bargain with the Union as 
the exclusive collective
-bargaining represent
ative of the
 5 The amended complaint alleges, and the Respondent
™s amended 
answer a
dmits, that th
e Respondent has refused to bargain with the 
Union since June 25, 2008.
 unit employees,
 the Respondent has engaged in unfair 
labor practices affecting commerce within the meaning 
of Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act.
6  REMEDY
 Having found that the R
espondent has violated Section 
8(a)(5) and (1) of the Act, we shall 
order it to cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the u
nderstanding 
in a signed agre
ement. 
 To ensure that the emplo
yees are accorded the services 
of their selected bargaining agent for the pe
riod provided 
by law, we shall construe the initial period of the certif
i-cation as beginning the date the Respo
ndent begins to 
bargain in good faith with the Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328
 F.2d 600 (5
th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); and 
Burnett Construction 
Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 
(10
th 
Cir. 1965). 
 ORDER
 The National Labor Relations Board orders that the 
Respondent, 
Trump Plaza Associates d/b/a Tr
ump Plaza 
Hotel and C
asino, Atlantic City, New Jersey
, its officers, 
agents, succe
ssors, and assigns, shall
 1. Cease and desist from
 (a) 
Refusing to recognize and bargain with 
Intern
a-tional Union, United Automobile, Aerospace & Agricu
l-tural Im
plement Worke
rs of America, AFL
ŒCIO
 as the 
exclusive collective
-bargaining representative of the e
m-ployees 
in the 
bargaining unit.
 (b) 
In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Se
ction 7 of the Act.
 6 In 
Howard Plating Industries
, 230 NLRB 178, 179 (1977), the 
Board stated:
  Although an employer™s obligation to bargain is established 
as of the date of an election in which a majori
ty of unit employees 
vote for union representation, the Board has never held that a 
simple refusal to initiate collective
-bargaining negotiations pen
d-
ing final Board resolution of timely filed objections to the election 

is a 
per se
 violation of Section 8(a
)(5) and (1).  There must be a
d-
ditional evidence, drawn from the employer™s whole course of 
conduct, which proves that the refusal was made as part of a bad
-faith effort by the employer to avoid its bargaining obligation.
  No party has raised this issue, a
nd we find it unnecessary to decide in 
this case whether the unfair labor practice began on the date of 
the 

Respondent
™s initial refusal to bargain at the r
equest of the Union, or at 
some point later in time.  It is undisputed that the Respondent has co
n-
tinued to refuse to bargain since the Union
™s certif
ication and we find 
that continuing r
efusal to be unlawful.  Regardless of the exact date on 
which 
the 
Respondent
™s admitted refusal to bargain b
ecame unlawful, 
the remedy is the same.
                                                                                                                        TRUMP PLAZA
 287 2. Take the following affirmative action nece
ssary to 
effectuate the policies of the Act.
 (a)
 On request, bargain with the Union as the exclusive 
representative of the employees in the following appr
o-priate unit on ter
ms and conditions 
of e
mployment
 and, if 
an unde
rstanding is reached, embody the 
understanding 
in a signed agre
ement:
  All full
-time and regular part
-time dealers employed by 
Respondent at its Mississippi and the Boardwalk, A
t-lantic City, New Jersey facility, excluding all o
ther e
m-ployees, cashiers, pit clerks, clerical employees, eng
i-neers, guards and supervisors as defined in the Act.
  (b) 
Within 14 days after service by the Region, post at 
its facility in 
Atlantic City, New Jersey
, copies of the 
attached notice marked 
ﬁApp
endix.
ﬂ7  Copies of the n
o-tice, on forms provided by the Regional Director for R
e-gion 
4, after being signed by the Respondent
™s autho
r-ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places
, inclu
ding all places where notices to employees 
are customarily posted.  
In addition to physical posting of 
paper notices, notices shall be distributed ele
ctronically, 
such as by email, posting on an intranet or an internet 

site, and/or other electronic means, 
if the Respo
ndent 
customarily communicates with its employees by such 
means
. Reasonable steps shall be taken by the Respo
nd-ent to e
nsure that the notices are not altered, defaced, or 
covered by any other material.  In the event that, during 

the pendency of
 these proceedings, the R
espondent has 
gone out of business or closed the facility i
nvolved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees e
mployed by th
e Respondent at any time since 
June 25
, 2008.
 (c)
 Within 21 days after service by the R
egion, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-7 If this Order is en
forced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
Nati
onal Labor Relations Board.ﬂ
  testing to the steps that the Respondent has ta
ken to 
comply.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obe
y this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
acti
vities.
  WE WILL NOT
 refuse to recognize and bargain with 
In-ternational Union, United Automobile, Aerospace & A
g-ricultural Im
plement Workers of America, AFL
ŒCIO,
 as 
the exclusive collective
-bargaining representative of the 
employees in the bargaining 
unit
. WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the e
xercise of the rights 
guaranteed you by Section 7 of the Act.
 WE WILL
, on request, recognize and bargain with the 
Union and put in writing and sign any agreement rea
ched 
 on terms and conditions of employment for our emplo
y-ees in the following ba
rgaining unit:
  All full
-time and regular part
-time dealers employed by 
us at our Mississippi and the Boardwalk, Atlantic City, 
New Jersey facility, excluding all other emplo
yees, 
cashiers, pit clerks, clerical employees, eng
ineers, 
guards and superv
isors as defined in the Act.
  TRUMP 
PLAZA
 ASSOCIATES D
/B/A TRUMP 
PLAZA 
HOTEL A
ND 
CASINO
                                                             